Citation Nr: 1822778	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran testified before the undersigned Veterans Law Judge in January 2016.  A transcript of the hearing is associated with the claims file. 

Service connection for a lumbar spine disability was appealed to the Board in a November 2014 VA Form 9.  Service connection for degenerative arthritis of the spine was granted in September 2015.  As this issue has been granted, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

The Veteran is seeking service connection for COPD.  He also has a diagnosis of asthma.  Accordingly, the Board has recharacterized the claim as service connection for a respiratory disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  


FINDING OF FACT

The preponderance of the evidence is against a finding that a respiratory disability, diagnosed as COPD and asthma, had its onset in service or is otherwise related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability, diagnosed as COPD and asthma, have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2017).       

REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

The Veteran contends that his respiratory disability is related to service, to specifically include exposure to environmental conditions in Southwest Asia, exhaust fumes from the flight line, and volcanic ash from service in Alaska and Iceland.  During the Board hearing, the Veteran testified that he had some breathing problems during service. 

The Veteran has a current diagnosis of COPD and asthma.  

Service treatment records are silent for a diagnosis of or treatment for COPD and asthma, although the service treatment records do include his daughter's treatment records for asthma.  Chest pain with cough was noted in December 1988 and an upper respiratory infection was noted in November 1994; however, he denied chronic cough and shortness of breath and had a normal lung and chest evaluation in August 1971, August 1979, June 1980, June 1982, and August 1992.     

The Veteran was afforded a VA examination in April 2015.  During the examination, the Veteran reported that he could not remember having respiratory problems during service.  The examiner also noted the Veteran's contentions regarding environmental exposures during service in the examination report.  

The examiner diagnosed the Veteran with asthma and COPD and stated that the Veteran had a disease with a clear and specific etiology that is most likely related to his more than twenty year history of smoking.  

This medical opinion is highly probative as the examiner based the medical opinion on a review of the Veteran's medical history, including his extensive smoking history.  The Veteran contends that the examination report is inadequate because the examiner did not conduct a thorough physical evaluation or ask him sufficient questions regarding the etiology of his disability.  However, the April 2015 examination report acknowledges the Veteran's contention regarding environmental exposures and notes that the Veteran could not remember having breathing symptoms during service.  Moreover, the examination report discusses a February 2015 chest x-ray report and a March 2015 pulmonary function test.  The examiner also indicated that he reviewed the claims file, which includes treatment records regarding the disability.  Accordingly, the Board finds that the VA examination report is adequate as the examiner noted the Veteran's contentions and reviewed recent physical findings.  As the current disability of the Veteran has been established by medical evidence, the Board finds that a remand for another physical evaluation of the Veteran is unwarranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).   

There is no positive medical opinion of record.  Although it appears that the Veteran is in receipt of ongoing treatment for the disability, these additional treatment records are not pertinent to the instant case as his diagnosis has been established and there is no indication that such treatment records contain a medical nexus opinion.  The Veteran states that he had breathing problems in service and relates his symptoms to service.  Although he is competent to discuss symptoms in his lay observation, he is not competent to render opinions regarding the etiology of his disability since he does not have the requisite medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  His wife submitted a statement in June 2014 that described the Veteran's current respiratory symptoms; however, she did not discuss any respiratory symptoms in service.  

The preponderance of the evidence is against a finding that the Veteran has a respiratory disability that had its onset in service or is otherwise related to service.  The most probative evidence fails to link his respiratory disability to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for a respiratory disability is not warranted.  

ORDER

Service connection for a respiratory disability, diagnosed as COPD and asthma, is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


